DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25  of U.S. Patent No. 10,979,757 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application
Claims of Patent 10,979,757 B1
Regarding claim 1: A method performed by a device for synchronizing content playback from a source of a computer network to the device, comprising: receiving streamed data from the source via the computer network, generating a virtual clock in response to a clock system that controls the content playback, wherein the clock system is different from a monotonic system clock of the device; obtaining a reference time based on a segmented time including a sequence of two or more time intervals, wherein each time interval of the two or more time intervals has its own local epoch and a monotonic segment number to differentiate two time intervals from each other; and synchronizing the content playback of the streamed data based on the virtual clock and the reference time.
Regarding claim 1: A method for synchronizing playback of at least audio from a source in a network of a plurality of separate devices in a computer network session, performed by each of the plurality of separate devices in the computer network session, the method comprising: receiving an audio stream from the source according to an audio codec via the computer network, generating a virtual clock in response to a clock system of the audio codec that controls audio playback by the audio codec, such as by direct access to a tick counter of the clock system of the audio codec, wherein the clock system of the audio codec is different from a monotonic system clock for a device of the plurality of separate devices, wherein a reference time is based on a sequence of two or more time intervals, where each time interval has its own local epoch and a monotonic segment number to differentiate two distinct time intervals from each other, and using the virtual clock and the reference time for synchronizing audio playback.

As can be seen from the above table, the claims of the Patent ‘757 substantially teach the independent claims, such that the allowance of the independent claims would unjustifiably time-wise extend the patent rights of the ‘757 Patent. Thus the claims are rejected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mackay et al. (US 2018/0262792 A1) “Time-Synchronized, Multizone Media Streaming”
Wang et al. (US 2019/0158564 A1) “Method and System for Automatic User Quality of Experience Measurement of Streaming Video”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411